EMPLOYMENT AGREEMENT



               THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November
12, 2019 is made by and between First Community Bank (the “Employer”), a
wholly-owned subsidiary of First Community Corporation, a South Carolina
corporation (the “Company”), and Donald Shawn Jordan, an individual resident of
South Carolina (the “Executive”).

               WHEREAS, the Employer, the Company and the Executive wish to and
enter into this Agreement under the terms and conditions set forth herein.

               Now therefore, in consideration of the foregoing, the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

               1.               Employment. The Employer shall employ the
Executive, and the Executive shall serve the Employer, as Chief Financial
Officer and Executive Vice President of the Employer upon the terms and
conditions set forth herein. The Executive shall have such authority and
responsibilities consistent with his position as are set forth in the Employer’s
Bylaws or assigned by the Employer’s board of directors (the “Board”) from time
to time. The Executive shall devote his full business time, attention, skill and
efforts to the performance of his duties hereunder, except during periods of
illness or periods of vacation and leaves of absence consistent with the
Employer’s policy. The Executive may devote reasonable periods to service as a
director or advisor to other organizations, to charitable and community
activities, and to managing his personal investments, provided that such
activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Employer. The Executive agrees to conduct himself in accordance
with the code of ethics for officers and employees adopted by the Employer, as
amended from time to time.

               2.               Term. Unless earlier terminated as provided
herein, the Executive’s employment under this Agreement shall commence on the
date hereof and be for a term of three years (the “Term”). At the end of each
day of the Term, the Term shall be extended for an additional day so that the
remaining term shall continue to be three years (unless earlier terminated as
provided in Section 4); provided that the Executive or the Employer may at any
time, by written notice, fix the Term to a finite term of three years commencing
with the date of the notice, in which case the Agreement shall continue through
its remaining term but shall not be extended absent written agreement by both
the Employer and the Executive.

               3.               Compensation and Benefits.

                                 (a)               The Employer shall pay the
Executive a rate of annual base salary of $235,000.00 which shall be paid in
accordance with the Employer’s standard payroll procedures, which shall be no
less frequently than monthly. The Employer shall have the right to increase this
salary from time to time in accordance with the salary payment practices of the
Employer. The Board shall review the Executive’s salary at least annually and
may increase the Executive’s base salary if it determines in its sole discretion
that an increase is appropriate.

                                 (b)               The Executive shall
participate in the Employer’s long-term equity incentive program and be eligible
for the grant of stock options, restricted stock, and other awards thereunder or
under any similar plan adopted by the Company. Any options or similar awards
shall be issued to Executive at an exercise price of not less than the stock’s
current fair market value as of the date of grant, and the number of shares
subject to such grant shall be fixed on the date of grant.

1

 



                                 (c)               The Executive shall
participate in all retirement, health, welfare insurance and other benefit plans
or programs of the Employer now or hereafter applicable generally to employees
of the Employer or to a class of employees that includes senior executives of
the Employer. The Employer shall require and pay the cost of an annual physical
for the Executive, and the Executive hereby authorizes the examining physician
and other relevant persons and entities to release the results of that annual
physical to the Employer (and the Executive will execute one or more separate
release authorizations if and as requested by the Employer).

                               

                                 (d)               The Employer shall reimburse
the Executive for reasonable travel and other expenses, including cell phone
expenses related to the Executive’s duties, which are incurred and accounted for
in accordance with the normal practices of the Employer. The Employer shall
reimburse the Executive for such expenses within sixty days of Executive’s
notice to Employer of such expense.

                               

                                 (e)               The Employer shall provide
the Executive with annual paid time off, which includes sick leave, in
accordance with the Employer’s Benefit policy as in effect from time to time,
and which shall be taken in accordance with any banking rules or regulations
governing paid time off leave. Except as allowed in accordance with the
Employer’s Benefit policy, paid time off days may not be carried forward into
following calendar years, and any payments made by the Employer to the Executive
as compensation for paid time off days shall be paid in accordance with the
Employer’s standard payroll procedures, which shall be no less frequently than
monthly.

                               

                                 (f)               The Executive shall be
eligible to receive cash bonuses based on the Executive’s achievement of
specified goals and criteria. These goals and criteria may include both annual
and long-term goals, may provide for vesting over a specified time period, and
shall be established annually by the Human Resources Committee of the Board of
Directors. Unless otherwise set forth in a bonus plan that complies with Section
409A, any bonus payment made pursuant to this Section 3(f) shall be made in a
lump sum not later than March 15 of the year after the end of the year for which
the bonus was earned by the Executive.

               4.               Termination.

                                 (a)               The Executive’s employment
under this Agreement may be terminated prior to the end of the Term only as
provided in this Section 4.

                                 (b)               The Executive’s employment
under this Agreement will be terminated upon the death of the Executive. In this
event, the Employer shall pay Executive’s estate any sums due him as base salary
and/or reimbursement of expenses through the end of the month during which death
occurred in accordance with the Employer’s normal payroll practices, which shall
mean no less frequently than monthly. The Employer shall also pay the
Executive’s estate any bonus earned through the date of death. Any bonus for
previous years which was not yet paid will be paid pursuant to the terms as set
forth in Section 3(f). Any bonus that is earned in the year of death will be
paid pursuant to the terms set forth in Section 3(f); provided that to the
extent that the bonus is performance-based, the amount of the bonus (if any)
will be calculated by the Company taking into account the performance of the
Company for the entire year, and/or the performance of the Executive through the
date of death, as applicable, and prorated through the date of the Executive’s
death.

2

 

                                 (c)               The Employer may terminate
the Executive’s Employment on account of the Disability of the Executive under
this Section 4(c). During the period of any Disability leading up to the
Executive’s Termination of Employment under this provision, the Employer shall
continue to pay the Executive his full base salary at the rate then in effect
and all perquisites and other benefits (other than any bonus) in accordance with
the Employer’s normal payroll schedule (and in no event less frequently than
monthly) until the Executive becomes eligible for benefits under any long-term
disability plan or insurance program maintained by the Employer, provided that
the amount of any such payments to the Executive shall be reduced by the sum of
the amounts, if any, payable to the Executive for the same period under any
other disability benefit or pension plan covering the Executive. Furthermore,
the Employer shall pay the Executive any bonus earned through the date of
Disability. Any bonus for previous years, or the year in which the Executive’s
employment is terminated in accordance with this Section 4(c), which was not yet
paid will be paid pursuant to the terms as set forth in Section 3(f). Any bonus
that is earned in the year of termination on account of Disability will be paid
pursuant to the terms set forth in Section 3(f); provided that to the extent
that the bonus is performance-based, the amount of the bonus (if any) will be
calculated by the Company taking into account the performance of the Company for
the entire year, and/or the performance of the Executive through the date of
termination, as applicable, and prorated through the date of termination of the
Executive’s employment on account of Disability. Nothing herein shall prohibit
the Employer from hiring an acting chief financial officer during the period of
any disability of the Executive.

                                 (d)               The Employer may terminate
the Executive’s Employment for Cause upon delivery of a Notice of Termination to
the Executive. If the Executive’s employment is terminated for Cause under this
provision, the Executive shall receive only any sums due him as base salary
and/or reimbursement of expenses through the date of termination, which shall be
paid in accordance with the Employer’s normal payroll practices, which shall
mean no less frequently than monthly.

                                 (e)                Except for a termination
within Section 4(g), the Employer may terminate the Executive’s employment
without Cause upon delivery of a Notice of Termination to the Executive. If the
Executive’s employment is terminated without Cause under this provision, subject
to Section 4(h) and also to the possibility of a six-month delay described in
Section 20, on the sixtieth (60th) day after the date of termination, the
Employer will pay to the Executive an amount equal to twice the amount of the
Executive’s monthly base salary as in effect immediately prior to his
termination of employment, and thereafter on the first day of the month for the
next 10 months, the Employer shall pay to the Executive severance compensation
in an amount equal to 100% of his monthly base salary as in effect immediately
prior to his termination of employment. Employer shall also pay the Executive
any bonus earned through the date of termination (including any amounts awarded
for previous years but which were not yet vested). Any bonus for previous years,
or the year in which the Executive’s employment is terminated in accordance with
this Section (e), which was not yet paid will be paid pursuant to the terms as
set forth in Section 3(f). Any bonus that is earned in the year of the
termination of the Executive’s employment without Cause will be paid pursuant to
the terms set forth in Section 3(f); provided that to the extent that the bonus
is performance-based, the amount of the bonus (if any) will be calculated by the
Company taking into account the performance of the Company for the entire year,
and/or the performance of the Executive through the date of termination, as
applicable, and prorated through the date of the Executive’s termination of
employment without Cause.

                                 (f)               Except for a termination
within Section 4(g), the Executive may terminate his employment at any time by
delivering a Notice of Termination at least 14 days prior to such termination,
and such termination shall not in and of itself be, nor shall it be deemed to
be, a breach of this Agreement. If the Executive terminates his employment under
this provision, the Executive shall receive any sums due him as base salary
and/or reimbursement of expenses through the date of such termination, which
shall be paid in accordance with the Employer’s normal payroll practices, which
shall mean no less frequently than monthly. In addition, if the Executive
terminates his employment under this Section 4(f) and except for a termination
within Section 4(g), and if (and only if) such termination constitutes a
Retirement, then the Employer shall pay the Executive any bonus earned through
the date of Retirement, as follows: (i) any bonus for previous years which was
not yet paid will be paid pursuant to the terms set forth in Section 3(f), and
(ii) any bonus that is earned in the year of Retirement will be paid pursuant to
the terms set forth in Section 3(f); provided that to the extent that the bonus
is performance-based, the amount of the bonus (if any) will be calculated by the
Company taking into account the performance of the Company for the entire year,
and/or the performance of the Executive through the date of Retirement, as
applicable, and prorated through the date of the Executive’s Retirement. For
purposes of this Agreement, “Retirement” means a termination of employment by
the Executive under this Section 4(f) that occurs upon or after both (a) the
Executive’s attainment of age 65 and (b) when Executive’s years of service to
the Company and its subsidiaries (such years of service determined in accordance
with the rules for determining years of service under the Company’s 401(k) Plan)
is at least ten (10).

3

 

                                 (g)               If Executive’s employment is
terminated by the Employer without Cause or by the Executive with Good Reason
upon or during the two (2) years following a Change in Control (a “Qualifying
Termination”), the Executive shall be entitled to the following:

 

                                 (i)                 the Employer shall pay the
Executive upon the 15th day following the date of the Qualifying Termination
cash compensation in a single lump sum payment in an amount equal to his then
current annual base salary multiplied by two, as well as any bonus earned
through the date of the Qualifying Termination, in each case subject to the
provisions of Section 4(j) below;

                                 (ii)                in addition, Executive may
continue participation, in accordance with the terms of the applicable benefits
plans, in the Company’s group health plan pursuant to plan continuation rules
under the Consolidated Omnibus Budget Reconciliation Act (including regulations
related thereto, “COBRA”), subject to any amendments to COBRA after the date of
this Agreement. In accordance with COBRA (and subject to any amendments to COBRA
after the date of this Agreement), assuming Executive is covered under the
Company’s group health plan as of his date of Qualifying Termination, Executive
will be entitled to elect COBRA continuation coverage for the legally required
COBRA period (the “Continuation Period”). If Executive elects COBRA coverage for
group health coverage in connection with a Qualifying Termination, then, he will
be obligated to pay only the portion of the full COBRA cost of the coverage
equal to an active employee’s share of premiums for coverage for the respective
plan year and the Company’s share of such premiums (the “Employer-Provided COBRA
Premium”) shall be treated as taxable income to Executive.       In addition, on
the date that is sixty (60) days after a Qualifying Termination, the Company
shall pay to the Executive a single lump sum payment equal to six times the
amount of the initial monthly Employer-Provided COBRA Premium.       

Notwithstanding the above, the Employer’s obligations hereunder with respect to
the foregoing benefits provided in this subsection (ii) shall be eliminated if
and when the Executive is offered Affordable Care Act compliant group health
coverage from a subsequent employer.

In addition, upon a Qualifying Termination, to the extent that “portable” life
insurance coverage is offered under the Company’s life insurance programs and
after a Qualifying Termination, the Executive continues to pay for “portable”
life insurance coverage that was provided by the Employer immediately prior to
the Qualifying Termination, the Employer shall reimburse the life insurance
premiums (with respect to each such life insurance premium payment, such
reimbursement shall be limited to the amount of the life insurance premium that
the Employer would have paid or otherwise provided for the Executive had the
Executive remained employed by the Employer) paid by the Executive with respect
to such life insurance coverage with respect to the two-year period ending
immediately after such Qualifying Termination.



4

 



                                     (iii)              the restrictions on any
outstanding incentive awards (including restricted stock) granted to the
Executive under the Company’s or the Bank’s long-term equity incentive program
or any other incentive plan or arrangement shall lapse and such awards shall
become 100% vested, all stock options and stock appreciation rights granted to
the Executive shall become immediately exercisable and shall become 100% vested,
and all performance units granted to the Executive shall become 100% vested, in
each case subject to the provisions of Section 4(j) below.

                                 (iv)              the Employer shall pay the
Executive any bonus earned through the date of the Qualifying Termination, as
follows: (i) any bonus for previous years which was not yet paid will be paid
pursuant to the terms set forth in Section 3(f), and (ii) any bonus that is
earned in the year of the Qualifying Termination will be paid pursuant to the
terms set forth in Section 3(f).

               (h)            With the exceptions of the express provisions of
this Section 4, and the express terms of any benefit plan under which the
Executive is a participant, it is agreed that, upon termination of the
Executive’s Employment, the Employer shall have no obligation to the Executive
for, and the Executive waives and relinquishes, any further compensation or
benefits (exclusive of COBRA benefits). Unless otherwise stated in this Section
4, the effect of termination on any outstanding incentive awards, stock options,
stock appreciation rights, performance units, or other incentives shall be
governed by the terms of the applicable benefit or incentive plan and/or the
agreements governing such incentives. Following the termination of the
Executive’s employment pursuant to Section 4(e) or Section 4(g), if (and only
if) the Executive shall execute within 52 days of the date of termination, and
not timely revoke during any revocation period provided pursuant to such
release, a release substantially in the form attached hereto as Exhibit A, then
the Employer shall pay the applicable severance described herein.

               (i)              The Employer is aware that upon the occurrence
of a Change in Control, the Board, the board of directors of the Company, or a
shareholder of the Company may then cause or attempt to cause the Employer to
refuse to comply with its obligations under this Agreement, or may cause or
attempt to cause the Employer to institute, or may institute, litigation seeking
to have this Agreement declared unenforceable, or may take, or attempt to take,
other action to deny the Executive the benefits intended under this Agreement.
In these circumstances, the purpose of this Agreement could be frustrated. It is
the intent of the parties that the Executive not be required to incur the legal
fees and expenses associated with the protection or enforcement of the
Executive’s rights under this Agreement by litigation or other legal action
because such costs would substantially detract from the benefits intended to be
extended to the Executive hereunder, nor be bound to negotiate any settlement of
the Executive’s rights hereunder under threat of incurring such costs.
Accordingly, if at any time after a Change in Control, it should appear to the
Executive that the Employer is acting or has acted contrary to or is failing or
has failed to comply with any of its obligations under this Agreement for the
reason that it regards this Agreement to be void or unenforceable or for any
other reason, or that the Employer has purported to terminate the Executive’s
employment for Cause or is in the course of doing so in either case contrary to
this Agreement, or in the event that the Employer or any other person takes any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other legal action designed to deny, diminish or recover (other
than as required by law) from the Executive the benefits provided or intended to
be provided to the Executive hereunder, and the Executive has acted in good
faith to perform the Executive’s obligations under this Agreement, the Employer
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice at the expense of the Employer to represent the Executive in
connection with the protection and enforcement of the Executive’s rights
hereunder, including without limitation representation in connection with
termination of the Executive’s employment contrary to this Agreement or with the
initiation or defense of any litigation or other legal action, whether by or
against the Executive or the Employer or any director, officer, shareholder or
other person affiliated with the Employer, in any jurisdiction. The reasonable
fees and expenses of counsel selected from time to time by the Executive as
hereinabove provided shall be paid or reimbursed to the Executive by the
Employer on a regular, periodic basis upon presentation by the Executive of a
statement or statements prepared by such counsel. If other officers or key
executives of the Employer have retained counsel in connection with the
protection and enforcement of their rights under similar agreements between them
and the Employer, and, unless in the Executive’s sole judgment use of common
counsel could be prejudicial to the Executive or would not be likely to reduce
the fees and expenses chargeable hereunder to the Employer, the Executive agrees
to use the Executive’s best efforts to agree with such other officers or
executives to retain common counsel.

5

 

               (j)              The parties intend that the severance payments
and other compensation provided for herein are reasonable compensation for the
Executive’s services to the Employer and shall not constitute “excess parachute
payments” within the meaning of Section 280G of the Code. As used herein, “the
“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
thereunder. In the event that Tax Counsel (as defined below) determines that the
payments provided for herein constitute “excess parachute payments,” then the
payments or benefits payable hereunder or otherwise that constitute “parachute
payments” within the meaning of Section 280G (“Covered Payments”) shall be
reduced to an amount the value of which is $1.00 less than the maximum amount
that could be paid to the Executive without the Covered Payments being treated
as “excess parachute payments” under Section 280G. The Covered Payments shall be
reduced by the Company pursuant to the foregoing sentence in a manner that Tax
Counsel determines maximizes the Executive’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where Tax Counsel determines that
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

               All determinations required to be made under this Section 4(j),
and the assumptions to be utilized in arriving at such determination, shall be
made by tax counsel (which may be a law firm, compensation consultant or an
accounting firm) appointed by the Company (the “Tax Counsel”), which shall
provide its determinations and any supporting calculations to the Company within
10 business days of having made such determination. The Tax Counsel shall
consult with any compensation consultants, accounting firm and/or other legal
counsel selected by the Company in determining which payments to, or for the
benefit of, the Executive are to be deemed to be ‘parachute payments’ within the
meaning of Section 280G(b)(2) of the Code. In connection with making
determinations under this Section 4(j), Tax Counsel shall take into account, to
the extent applicable, the value of any reasonable compensation for services to
be rendered by the Executive before or after the applicable change in ownership
or control, including the non-competition provisions, if any, applicable to the
Executive under Section 9 and any other non-competition provisions that may
apply to the Executive, and the Company shall cooperate in the valuation of any
such services, including any non-competition provisions

               (k)             If the Executive is suspended or temporarily
prohibited from participating, in any way or to any degree, in the conduct of
the Employer’s affairs by (1) a notice served under section 8(e) or (g) of
Federal Deposit Insurance Act (12 U.S.C. 1818 (e) or (g)) or (2) as a result of
any other regulatory or legal action directed at the Executive by any regulatory
or law enforcement agency having jurisdiction over the Executive (each of the
foregoing referred to herein as a “Suspension Action”), and if this Agreement is
not terminated, the Employer’s obligations under this Agreement shall be
suspended as of the earlier of the effective date of such Suspension Action or
the date on which the Executive was provided notice of the Suspension Action,
unless stayed by appropriate proceedings. If the charges underlying the
Suspension Action are dismissed, the Bank shall:

6

 



                                 (i)                pay on the first day of the
first month following such dismissal of charges (or as provided elsewhere in
this Agreement) the Executive all of the compensation withheld while the
obligations under this Agreement were suspended; and    
(ii)                reinstate any such obligations which were suspended.

               Notwithstanding anything to the contrary herein, if the Executive
is removed or permanently prohibited from participating, in any way or to any
degree, in the conduct of the Employer’s affairs by (1) an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818 (e)(4) or (g)(1)) or (2) any other legal or law enforcement action
(each of the foregoing referred to herein as a “Removal Action”), all
obligations of the Employer under this Agreement shall terminate as of the
effective date of the Removal Action, but any vested rights of the parties
hereto shall not be affected.

               Notwithstanding anything to the contrary herein, if the Employer
is in default (as defined in section 3(x)(1) of the Federal Deposit Insurance
Act, 12 U.S.C. Section 1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but this paragraph (4)(k) shall not affect
any vested rights of the parties hereto.

               Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and any regulations promulgated thereunder.

               Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to applicable withholdings and deductions.

               5.               Ownership of Work Product. The Employer shall
own all Work Product arising during the course of the Executive’s employment
(prior, present or future). For purposes hereof, “Work Product” shall mean all
intellectual property rights, including all Trade Secrets, U.S. and
international copyrights, patentable inventions, and other intellectual property
rights in any programming, documentation, technology or other work product that
relates to the Employer, its business or its customers and that the Executive
conceives, develops, or delivers to the Employer at any time during his
employment, during or outside normal working hours, in or away from the
facilities of the Employer, and whether or not requested by the Employer. If the
Work Product contains any materials, programming or intellectual property rights
that the Executive conceived or developed prior to, and independent of, the
Executive’s work for the Employer, the Executive agrees to point out the
pre-existing items to the Employer and the Executive grants the Employer a
worldwide, unrestricted, royalty-free right, including the right to sublicense
such items. The Executive agrees to take such actions and execute such further
acknowledgments and assignments as the Employer may reasonably request to give
effect to this provision.

 

               6.               Protection of Trade Secrets. The Executive
agrees to maintain in strict confidence and, except as necessary to perform his
duties for the Employer, the Executive agrees not to use or disclose any Trade
Secrets of the Employer during or after his employment. “Trade Secret” means
information, including a formula, pattern, compilation, program, device, method,
technique, process, drawing, cost data or customer list, that: (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

7

 

               7.               Protection of Other Confidential Information. In
addition, the Executive agrees to maintain in strict confidence and, except as
necessary to perform his duties for the Employer, not to use or disclose any
Confidential Business Information of the Employer during his employment and for
a period of 24 months following termination of the Executive’s employment.
“Confidential Business Information” shall mean any internal, non-public
information (other than Trade Secrets already addressed above) concerning the
Employer’s financial position and results of operations (including revenues,
assets, net income, etc.); annual and long-range business plans; product or
service plans; marketing plans and methods; training, educational and
administrative manuals; customer and supplier information and purchase
histories; and employee lists. The provisions of Sections 6 and 7 shall also
apply to protect Trade Secrets and Confidential Business Information of third
parties provided to the Employer under an obligation of secrecy.

               8.               Return of Materials. The Executive shall
surrender to the Employer, promptly upon its request and in any event upon
termination of the Executive’s employment, all media, documents, notebooks,
computer programs, handbooks, data files, models, samples, price lists,
drawings, customer lists, prospect data, or other material of any nature
whatsoever (in tangible or electronic form) in the Executive’s possession or
control, including all copies thereof, relating to the Employer, its business,
or its customers. Upon the request of the Employer, Executive shall certify in
writing compliance with the foregoing requirement.

               9.               Restrictive Covenants.

                                 (a)               No Solicitation of Customers.
During the Executive’s employment with the Employer and for a period of 12
months thereafter, the Executive shall not (except on behalf of or with the
prior written consent of the Employer), either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, (A) solicit,
divert, or appropriate to or for a Competing Business, or (B) attempt to
solicit, divert, or appropriate to or for a Competing Business, any person or
entity that is or was a customer of the Employer or any of its Affiliates at any
time during the 12 months prior to the date of termination and with whom the
Executive has had material contact. The parties agree that solicitation of such
a customer to acquire stock in a Competing Business during this time period
would be a violation of this Section 9(a).

                                 (b)               No Recruitment of Personnel.
During the Executive’s employment with the Employer and for a period of 12
months thereafter, the Executive shall not, either directly or indirectly, on
the Executive’s own behalf or in the service or on behalf of others, (A)
solicit, divert, or hire away, or (B) attempt to solicit, divert, or hire away,
to any Competing Business located in the Territory, any employee of or
consultant to the Employer or any of its Affiliates, regardless of whether the
employee or consultant is full-time or temporary, the employment or engagement
is pursuant to written agreement, or the employment is for a determined period
or is at will.

 

                                 (c)               Non-Competition Agreement.
During the Executive’s employment with the Employer and for a period of 12
months following any termination (as opposed to expiration) of this Agreement,
the Executive shall not (without the prior written consent of the Employer)
compete with the Employer or any of its Affiliates by, directly or indirectly,
forming, serving as an organizer, director or officer of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has, or upon formation will have, one or more offices or
branches located in the Territory. This restriction does not apply following a
Change in Control.

8

 



                                 (d)               Notwithstanding the
foregoing, the Executive may serve as an officer of or consultant to a
depository institution or holding company therefor even though such institution
operates one or more offices or branches in the Territory, if the Executive’s
employment does not directly involve, in whole or in part, the depository
financial institution’s or holding company’s operations in the Territory.

               10.             Independent Provisions. The provisions in each of
the above Sections 9(a), 9(b), and 9(c) are independent, and the
unenforceability of any one provision shall not affect the enforceability of any
other provision.

               11.             Successors; Binding Agreement. The rights and
obligations of this Agreement shall bind and inure to the benefit of the
surviving corporation in any merger or consolidation in which the Employer is a
party, or any assignee of all or substantially all of the Employer’s business
and properties. The Executive’s rights and obligations under this Agreement may
not be assigned by him, except that his right to receive accrued but unpaid
compensation, unreimbursed expenses and other rights, if any, provided under
this Agreement which survive termination of this Agreement shall pass after
death to the personal representatives of his estate.

               12.             Notice. For the purposes of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other; provided,
however, that all notices to the Employer shall be directed to the attention of
the Employer with a copy to the Secretary of the Employer. All notices and
communications shall be deemed to have been received on the date of delivery
thereof.

               13.             Governing Law. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of South
Carolina without giving effect to the conflict of laws principles thereof. Any
action brought by any party to this Agreement shall be brought and maintained in
a court of competent jurisdiction in State of South Carolina.

               14.             Non-Waiver. Failure of the Employer to enforce
any of the provisions of this Agreement or any rights with respect thereto shall
in no way be considered to be a waiver of such provisions or rights, or in any
way affect the validity of this Agreement.

               15.             Enforcement. The Executive agrees that in the
event of any breach or threatened breach by the Executive of any covenant
contained in Section 6, 7, 9(a), 9(b), or 9(c) hereof, the resulting injuries to
the Employer would be difficult or impossible to estimate accurately, even
though irreparable injury or damages would certainly result. Accordingly, an
award of legal damages, if without other relief, would be inadequate to protect
the Employer. The Executive, therefore, agrees that in the event of any such
breach, the Employer shall be entitled to obtain from a court of competent
jurisdiction an injunction to restrain the breach or anticipated breach of any
such covenant, and to obtain any other available legal, equitable, statutory, or
contractual relief. Should the Employer have cause to seek such relief, no bond
shall be required from the Employer, and the Executive shall pay all attorney’s
fees and court costs which the Employer may incur to the extent the Employer
prevails in its enforcement action.

9

 

               16.             Saving Clause. If any term, provision or
condition of this Agreement is determined to be invalid, illegal or
unenforceable, the remaining terms, provisions and conditions of this Agreement
remain in full force, if the essential terms, provisions and conditions of this
Agreement for each party remain valid, binding and enforceable. It is the
intention of the parties that, if any court construes any provision or clause of
this Agreement, or any portion thereof, to be illegal, void, or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such court shall reduce the duration, area, or matter of such provision, and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. The Executive and the Employer hereby agree that they will negotiate
in good faith to amend this Agreement from time to time to modify the terms of
Sections 9(a), 9(b) or 9(c), the definition of the term “Territory,” and the
definition of the term “Business,” to reflect changes in the Employer’s business
and affairs so that the scope of the limitations placed on the Executive’s
activities by Section 9 accomplishes the parties’ intent in relation to the then
current facts and circumstances. Any such amendment shall be effective only when
completed in writing and signed by the Executive and the Employer. The parties
agree that all of the terms, provisions and conditions contained in Section 4
and Section 9 constitute essential terms, provisions and conditions of this
Agreement. The parties further agree that no part of Section 4 is independent of
any part of Section 9, and that no part of Section 9 is independent of any part
of Section 4. If a material part of Section 9 is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable and is not revised by the
court to be enforceable and enforced, then all of Section 4 shall automatically
become void and unenforceable. If it is unclear or disputed whether the part of
Section 9 held invalid, illegal or unenforceable (and not so revised by the
court) is material, the parties shall negotiate in good faith to reach agreement
on materiality or immateriality, and if they are unable to agree within a
reasonable period of time, the part in question shall be deemed material. If the
parties agree the part in question is not material, they shall negotiate in good
faith to agree upon a modification necessary to make whole any party adversely
affected by the holding of invalidly, illegality or unenforceability, and if
they are not able to agree upon such a modification within a reasonable period
of time, a material part of Section 9 will be deemed to have been held by a
court of competent jurisdiction to be invalid, illegal or unenforceable. Each
party agrees to maintain the status quo ante, to the extent necessary to avoid
gaining any advantage over the other party or causing the other party to suffer
a disadvantage, for so long as it is obligated to negotiate in good faith but
the parties have not reached agreement. A violation of the covenant in the
preceding sentence shall result in a material part of Section 4 being deemed to
be invalid, illegal or unenforceable.

               17.             Certain Definitions.

                                 (a)               “Affiliate” shall mean any
business entity controlled by, controlling or under common control with the
Employer.

                                 (b)               “Business” shall mean the
operation of a depository financial institution, including, without limitation,
the solicitation and acceptance of deposits of money and commercial paper, the
solicitation and funding of loans and the provision of other banking services,
or any other related business engaged in by the Employer or any of its
Affiliates to a material extent as of the date of termination.

10

 

                                 (c)               “Cause” shall consist of any
of (A) the commission by the Executive of a willful act (including, without
limitation, a dishonest or fraudulent act) or a grossly negligent act, or the
willful or grossly negligent omission to act by the Executive, which is intended
to cause, causes or is reasonably likely to cause material harm to the Employer
(including harm to its business reputation), (B) the indictment of the Executive
for the commission or perpetration by the Executive of any felony or any crime
involving dishonesty, moral turpitude or fraud, (C) the material breach by the
Executive of this Agreement that, if susceptible of cure, remains uncured 10
days following written notice to the Executive of such breach, (D) the receipt
of any form of notice, written or otherwise, that any regulatory agency having
jurisdiction over the Employer intends to institute any form of formal or
informal (e.g., a memorandum of understanding which relates to the Executive’s
performance) regulatory action against the Executive or the Employer (provided
that the Board determines in good faith, with the Executive abstaining from
participating in the consideration of and vote on the matter, that the subject
matter of such action involves acts or omissions by or under the supervision of
the Executive or that termination of the Executive would materially advance the
Employer’s compliance with the purpose of the action or would materially assist
the Employer in avoiding or reducing the restrictions or adverse effects to the
Employer related to the regulatory action); (E) the exhibition by the Executive
of a standard of behavior within the scope of his employment that is materially
disruptive to the orderly conduct of the Employer’s business operations
(including, without limitation, substance abuse or sexual misconduct) to a level
which, in the Board’s good faith and reasonable judgment, with the Executive
abstaining from participating in the consideration of and vote on the matter, is
materially detrimental to the Employer’s best interest, that, if susceptible of
cure remains uncured 10 days following written notice to the Executive of such
specific inappropriate behavior; or (F) the failure of the Executive to devote
his full business time and attention to his employment as provided under this
Agreement that, if susceptible of cure, remains uncured 30 days following
written notice to the Executive of such failure. In order for the Board to make
a determination that termination shall be for Cause, the Board must provide the
Executive with an opportunity to meet with the Board in person.

                                 (d)               “Change in Control” shall
mean a “change in control event,” as set forth in Treasury Regulation §
1.409A-3(i)(5), with respect to the Executive that occurs after the date of this
Agreement.

                                 (e)               “Competing Business” shall
mean any business that, in whole or in part, is substantially engaged in the
Business or a business that is substantially similar to (and in competition
with) the Business.

                                 (f)               “Disability” shall have the
meaning set forth in Treasury Regulation § 1.409A-3(i)(4).

                                 (g)               “Good Reason” shall mean that
one or more of the following has occurred without the Executive’s written
consent:

                

                                 (i)                 a material negative change
in the nature or scope of the Executive’s responsibilities, duties or authority
as set forth in Section 1;     (ii)a material reduction in the Executive’s Base
Salary, excluding any reduction up to 10% that is applied across the senior
management group;     (iii)Executive’s required re-location to a worksite
location which is more than fifty (50) miles from Executive’s then current
principal worksite without Executive’s consent (such consent not to be
unreasonably withheld), or     (iv)the Employer’s material breach of this
Agreement (excluding any delay of payment required or permitted under Code
Section 409A);



 

provided that, in any such case, the Executive provides written notice to the
Employer that the event giving rise to such claim of Good Reason has occurred
within thirty (30) days after the occurrence of such event, and such Good Reason
remains uncured thirty (30) days after the Executive has provided such written
notice; provided further that any resignation of the Executive’s employment for
“Good Reason” occurs no later than thirty (30) days following the expiration of
such cure period.

                                 (h)               “Notice of Termination” shall
mean a written notice of termination from the Employer or the Executive which
specifies an effective date of termination, indicates the specific termination
provision in this Agreement relied upon, and, in the case of a termination for
Cause, sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

                                 (i)               “Terminate,” “terminated,”
“termination,” or “Termination” of Employment” shall mean separation from
service as defined by Regulation 1.409A-1(h).

11

 

                                 (j)               “Territory” shall mean a
radius of 15 miles from (i) the main office of the Employer or (ii) any branch
or loan production office of the Employer.

 

               18.             Compliance with Regulatory Restrictions.
Notwithstanding anything to the contrary herein, and in addition to any
restrictions stated in Section 4 hereof, any compensation or other benefits paid
to the Executive shall be limited to the extent required by any federal or state
regulatory agency having authority over the Bank. The Executive agrees that
compliance by the Bank with such regulatory restrictions, even to the extent
that compensation or other benefits paid to the Executive are limited, shall not
be a breach of this Agreement by the Bank.

 

               19.             Compliance with Dodd–Frank Wall Street Reform and
Consumer Protection Act. Notwithstanding anything to the contrary herein, any
incentive payments to the Executive shall be subject to the Dodd–Frank Wall
Street Reform and Consumer Protection Act and any regulations promulgated, and
any applicable stock exchange listing requirements adopted, thereunder
(collectively, the “DF Act”), including, but not limited to, clawbacks for such
incentive payments as may be required by the DF Act. The Executive agrees to
such amendments, agreements, or waivers that are required by the DF Act or
requested by the Employer to comply with the terms of the DF Act. Executive
agrees to comply with the terms of any incentive-based compensation “claw back”
policy, as in effect from time to time, adopted or that may be adopted by the
Employer in connection with the DF Act.

 

               20.             Compliance with Internal Revenue Code Section
409A. All payments that may be made and benefits that may be provided pursuant
to this Agreement are intended to qualify for an exclusion from Section 409A of
the Code and any related regulations or other pronouncements thereunder and, to
the extent not excluded, to meet the requirements of Section 409A of the Code.
Any payments made under Sections 3 and 4 of this Agreement which are paid on or
before the last day of the applicable period for the short-term deferral
exclusion under Treasury Regulation § 1.409A-1(b)(4) are intended to be excluded
under such short-term deferral exclusion. Any remaining payments under Sections
3 and 4 are intended to qualify for the exclusion for separation pay plans under
Treasury Regulation § 1.409A-1(b)(9). To the extent permissible, each payment
made under Sections 3 and 4 shall be treated as a “separate payment”, as defined
in Treasury Regulation § 1.409A-2(b)(2), for purposes of Code Section 409A.
Further, notwithstanding anything to the contrary, all severance payments
payable under the provisions of Section 4 shall be paid to the Executive no
later than the last day of the second calendar year following the calendar year
in which occurs the date of Executive’s termination of employment. None of the
payments under this Agreement are intended to result in the inclusion in
Executive’s federal gross income on account of a failure under Section
409A(a)(1) of the Code. The parties intend to administer and interpret this
Agreement to carry out such intentions. However, Company does not represent,
warrant or guarantee that any payments that may be made pursuant to this
Agreement will not result in inclusion in Executive’s gross income, or any
penalty, pursuant to Section 409A(a)(1) of the Code or any similar state statute
or regulation. Notwithstanding any other provision of this Agreement, to the
extent that the right to any payment (including the provision of benefits)
hereunder provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:

12

 

                                 (a)               If the Executive is a
“Specified Employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
on the date of the Executive’s termination (the “Separation Date”), and if an
exemption from the six month delay requirement of Code Section 409A(a)(2)(B)(i)
is not available, then no such payment that is payable on account of the
Executive’s termination shall be made or commence during the period beginning on
the Separation Date and ending on the date that is six months following the
Separation Date or, if earlier, on the date of the Executive’s death. The amount
of any payment that would otherwise be paid to the Executive during this period
shall instead be paid to the Executive on the first day of the first calendar
month following the end of the period.

 

                                 (b)               Payments with respect to
reimbursements of expenses or benefits or provision of fringe or other in-kind
benefits shall be made on or before the last day of the calendar year following
the calendar year in which the relevant expense or benefit is incurred. The
amount of expenses or benefits eligible for reimbursement, payment or provision
during a calendar year shall not affect the expenses or benefits eligible for
reimbursement, payment or provision in any other calendar year.

               21.             Entire Agreement. This Agreement constitutes the
entire agreement between the parties hereto and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof. Any waiver or modification of any
term of this Agreement shall be effective only if it is set forth in writing and
signed by all parties hereto.

               22.             Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 



[Signatures appear on following page]





13

 

               IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

    FIRST COMMUNITY BANK       ATTEST:         By: /s/ Robin D. Brown   By: /s/
Michael C. Crapps       Name: Robin D. Brown   Name: Michael C. Crapps          
Title: President and Chief Executive Officer         EXECUTIVE         /s/ D.
Shawn Jordan    

Donald Shawn Jordan



14

 

Exhibit A

 

Form of Release of Claims

                

SEVERANCE AGREEMENT AND RELEASE

 

               This Severance Agreement and Release (the “Agreement”) is made
between Donald Shawn Jordan, an individual resident of South Carolina
(“Employee”), and First Community Bank (the “Bank”).

 

               As used in this Agreement, the term “Employee” shall include the
employee’s heirs, executors, administrators, and assigns.

 

               On _________, 2019, the Bank and Employee entered into an
Employment Agreement (the “Employment Agreement”) governing the relationship
between the parties. Section 4(e) provides that the Bank may terminate the
Employment Agreement without cause. Section 4 of the Employment Agreement also
provides that Employee shall be entitled to severance pay if the Employment
Agreement is terminated without cause, on the condition that Employee enter into
this release or a substantially similar release.

 

               Employee desires to receive severance pay and the Bank is willing
to provide severance pay on the condition the Employee enter into this
Agreement.

 

               Now, in consideration for the mutual promises and covenants set
forth herein, and in full and complete settlement of all matters between
Employee and the Bank, the parties agree as follows:

 

1.            Termination Date: The Employee agrees that his employment with the
Bank terminates as of ________________ (the “Termination Date”).

 

2.            Severance Payments: Subsequent to his Termination Date, the Bank
shall pay Employee severance pay as noted in Paragraph 4(e) of the Employment
Agreement (the “Severance Payment”), less applicable deductions and
withholdings.

 

3.            Legal Obligations

 

               The parties acknowledge that pursuant to Section 4(h) of the
Employment Agreement, they agreed that at the time of termination and as a
condition of payment of severance, they would enter into this release
acknowledging any remaining obligations and discharging each other from any
other claims or obligations arising out of or in connection with Employee’s
employment by the Bank, including the circumstances of such termination.

 

               Employee acknowledges that the Bank has no prior legal
obligations to make the payments described in Section 2 above which are
exchanged for the promises of Employee set forth in this Agreement. It is
specifically agreed that the payments described in Section 2 are valuable and
sufficient consideration for each of the promises of Employee set forth in this
Agreement and are payments in addition to anything of value to which Employee is
otherwise entitled.

A-1

 



4.            Waiver and Release:

 

               a)               Employee unconditionally releases and discharges
the Bank, entities affiliated with the Bank, and the respective current and
former officers, directors, shareholders, employees, and agents of them
(collectively, the “Bank Released Parties”) from any and all causes of action,
suits, damages, claims, proceedings, and demands that the Employee has ever had,
or may now have, against any of the Bank Released Parties, whether asserted or
unasserted, whether known or unknown, concerning any matter occurring up to and
including the date of the signing of this Agreement; provided that Employee is
not releasing or discharging (i) any right to enforce Section 4 of the
Employment Agreement, or (ii) any exculpatory or indemnification (or
advancement) provisions set forth in the articles of incorporation or bylaws of
the Bank.

 

               b)               Employee acknowledges that he is waiving and
releasing, to the full extent permitted by law, all claims against the Bank
Released Parties, including (but not limited to) all claims arising out of, or
related in any way to, his employment with the Bank or the termination of that
employment, including (but not limited to) any and all breach of contract
claims, tort claims, claims of wrongful discharge, claims for breach of an
express or implied employment contract, defamation claims, claims under Title
VII of the Civil Rights Act of 1964 as amended, which prohibits discrimination
in employment based on race, color, national origin, religion or sex, the Family
and Medical Leave Act, which provides for unpaid leave for family or medical
reasons, the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work, the Age Discrimination in Employment Act of 1967, which prohibits
age discrimination in employment, the Americans with Disabilities Act, which
prohibits discrimination based on disability, the Rehabilitation Act of 1973,
the South Carolina Human Affairs Law, any and all other applicable local, state
and federal non-discrimination statutes, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the South Carolina Payment of Wages Law and
all other statutes relating to employment, the common law of the State of South
Carolina, or any other state, and any and all claims for attorneys’ fees.

 

               c)               This Waiver and Release provision ((a) through
(c) of this paragraph) shall be construed to release all claims to the full
extent allowed by law. If any term of this paragraph shall be declared
unenforceable by a court or other tribunal of competent jurisdiction, it shall
not adversely affect the enforceability of the remainder of this paragraph.

 

               d)               The Bank unconditionally releases and discharges
Employee from any and all causes of action, suits, damages, claims, proceedings,
and demands that the Bank has ever had, or may now have, against Employee,
whether asserted or unasserted, whether known or unknown, concerning any matter
occurring up to and including the date of the signing of this Agreement with the
exception of any claims for breach of trust, or any act which constitutes a
felony or crime involving dishonesty, theft, or fraud.

 

5.            Restrictive Covenants and Other Obligations

 

               The parties agree that Section 5 – “Ownership of Work Product,”
Section 6 – “Protection of Trade Secret,” Section 7 – “Protection of
Confidential Information,” Section 8 – “Return of Materials,” Section 9 –
“Restrictive Covenants,” Section 10 – “Independent Provisions,” Section 15 –
“Enforcement,” and Section 16 – “Savings Clause,” of the Employment Agreement
shall remain in full force and effect and that Employee will perform his
obligations under those sections and those sections of the Employment Agreement
are incorporated by reference as if set forth fully herein. In the event
Employee breaches any obligation under this Section 5, the Bank’s obligation to
make severance payments to Employee shall terminate immediately and the Bank
shall have no further obligations to Employee.

A-2

 



6.            Duty of Loyalty/Nondisparagement

 

               The parties shall not (except as required by law) communicate to
anyone, whether by word or deed, whether directly or through any intermediary,
and whether expressly or by suggestion or innuendo, any statement, whether
characterized as one of fact or of opinion, that is intended to cause or that
reasonably would be expected to cause any person to whom it is communicated to
have a lowered opinion of the other party.

 



7.            Confidentiality Of The Terms Of This Agreement

 

               Employee agrees not to publicize or disclose the contents of this
Agreement, including the amount of the monetary payments, except (i) to his
immediate family; (ii) to his attorney(s), accountant(s), and/or tax
preparer(s); (iii) as may be required by law; or (iv) as necessary to enforce
the terms of this Agreement. Employee further agrees that he will inform anyone
to whom the terms of this Agreement are disclosed of the confidentiality
requirements contained herein. Notwithstanding the foregoing, the parties agree
that where business needs dictate, Employee may disclose to a third party that
he has entered into an agreement with the Bank, which agreement contains
restrictive covenants including noncompetition and nondisclosure provisions, one
or more of which prohibit him from performing the requested service.

 

               Employee recognizes that the disclosure of any information
regarding this Agreement by him, his family, his attorneys, his accountants or
financial advisors, could cause the Bank irreparable injury and damage, the
amount of which would be difficult to determine. In the event the Bank
establishes a violation of this paragraph of the Agreement by Employee, his
attorneys, immediate family, accountants, or financial advisors, or others to
whom Employee disclosed information in violation of the terms of this Agreement,
the Bank shall be entitled to injunctive relief without the need for posting a
bond and shall also be entitled to recover from Employee the amount of
attorneys’ fees and costs incurred by the Bank in enforcing the provisions of
this paragraph.

 

8.            Continued Cooperation

 

               Employee agrees that he will cooperate fully with the Bank in the
future regarding any matters in which he was involved during the course of his
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank. Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which he
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the Bank.
Employee further agrees that should he be contacted (directly or indirectly) by
any person or entity adverse to the Bank, he shall within 48 hours notify the
then-current Chairman of the Board of the Bank. Employee shall be reimbursed for
any reasonable costs and expenses incurred in connection with providing such
cooperation.

 

9.            Entire Agreement; Modification of Agreement

 

               Except as otherwise expressly noted herein, this Agreement
constitutes the entire understanding of the parties and supersedes all prior
discussions, understandings, and agreements of every nature between them
relating to the matters addressed herein. Accordingly, no representation,
promise, or inducement not included or incorporated by reference in this
Agreement shall be binding upon the parties. Employee affirms that the only
consideration for the signing of this Agreement are the terms set forth above
and that no other promises or assurances of any kind have been made to him by
the Bank or any other entity or person as an inducement for him to sign this
Agreement. This Agreement may not be changed orally, but only by an agreement in
writing signed by the parties or their respective heirs, legal representatives,
successors, and assigns.

A-3

 



10.          Partial Invalidity

 

               The parties agree that the provisions of this Agreement and any
paragraphs, subsections, sentences, or provisions thereof shall be deemed
severable and that the invalidity or unenforceability of any paragraph,
subsection, sentence, or provision shall not affect the validity or
enforceability of the remainder of the Agreement.

 

11.          Waiver

 

               The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other
subsequent breach of this Agreement.

 

12.          Successors and Assigns

 

               This Agreement shall inure to and be binding upon the Bank and
Employee, their respective heirs, legal representatives, successors, and
assigns.

 

13.          Governing Law

 

               This Agreement shall be construed in accordance with the laws of
the state of South Carolina and any applicable federal laws.

 

14.          Headings

 

               The headings or titles of sections and subsections of this
Agreement are for convenience and reference only and do not constitute a part of
this Agreement.

 

15.          Notice

 

               Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified mail, return receipt
requested, addressed as follows:

 

                                                     If to Employee:

 

                                                     [INSERT]

 

                                                     If to the Bank:

 

                                                     [INSERT]

 

16.          Representations: Employee acknowledges that:

 

               a)               He has read this Agreement and understands its
meaning and effect.

A-4

 



               b)               He has knowingly and voluntarily entered into
this Agreement of his own free will.

 

               c)               By signing this Agreement, Employee has waived,
to the full extent permitted by law, all claims against the Bank based on any
actions taken by the Bank up to the date of the signing of this Agreement, and
the Bank may plead this Agreement as a complete defense to any claim the
Employee may assert.

 



               d)               He would not otherwise be entitled to the
consideration described in this Agreement, and that the Bank is providing such
consideration in return for Employee’s agreement to be bound by the terms of
this Agreement.

 

               e)               He has been advised to consult with an attorney
before signing this Agreement.

 

               f)               He has been given up to [21/45] days to consider
the terms of this Agreement.

 

               g)               He has seven days, after Employee has signed the
Agreement and it has been received by the Bank, to revoke it by notifying the
Chairman of the Board of his intent to revoke acceptance. For such revocation to
be effective, the notice of revocation must be received no later than 5:00 p.m.
on the seventh day after the signed Agreement is received by the Bank. This
Agreement shall not become effective or enforceable until the revocation period
has expired.

 

               h)               He is not waiving or releasing any rights or
claims that may arise after the date the Employee signs this Agreement.

 

[Signatures appear on following page]

A-5

 



As to Employee:             Date  

Donald Shawn Jordan

            As to the Bank:             Date   [Title]

 

 

 



[SEVERANCE AGREEMENT AND RELEASE: SIGNATURE PAGE]

A-6